UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6240


MICHAEL RAY JOHNSON,

                    Petitioner - Appellant,

             v.

ERIC D. WILSON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:15-cv-01273-LMB-IDD)


Submitted: June 28, 2017                                          Decided: July 19, 2017


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Ray Johnson, Appellant Pro Se. Kimberly G. Ang, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Ray Johnson, a federal prisoner, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find

no reversible error. Accordingly, although we grant leave to proceed in forma pauperis,

we affirm for the reasons stated by the district court.         Johnson v. Wilson, No.

1:15-cv-01273-LMB-IDD (E.D. Va. Feb. 5, 2016). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2